Harvey, J.
(dissenting): I agree that the case should be reversed, but neither the opinion of the court nor the dissenting opinion by the Chief Justice correctly expresses my views.
The instrument is entitled, “Promissory Note and Contract”; then follows the so-called “note,” which appears to be signed by both Andrew Diven and Sarah J. Diven; then follows an explanatory memorandum, signed by Andrew Diven. All parts of the document should be construed to ascertain, and give effect to, the intention of the parties. So construed, it is clear the parties contemplated that the principal sum, $950, should be paid after the death of Andrew Diven, out of his estate, to Sarah J. Diven if she be then living, but if she should not be living to be paid to her heirs. As to the interest, the parties agreed that the principal should bear interest at the rate of six per cent per annum, and further agreed (a) that it should be payable annually, and (6) if not paid to become as principal and bear the same rate of interest. It seems to be conceded, that none of the interest payments were made, hence that element of the agreement need not be further considered. That leaves effective the alternative agreement (6); that is, the annual interest each year became as principal, payable at the death of Andrew Diven, out of his estate, to Sarah J. Diven if she be then living, if not, to *123her heirs; and it bore the same rate of interest, six per cent per an-num. It was the beginning of a new item of the obligation, not the termination of it. It seems clear these parties did not contemplate litigation between themselves over this interest; in fact, they endeavored to make-litigation impossible by actually .agreeing on how the matter should be computed .and ultimately paid.
Sarah J. Diven died several years ago, Andrew Diven died April 10, 1922. As I interpret the instrument in question, the computation should be as follows: The interest for the first year, payable April 12, 1875, $57, was not paid, became as principal, was due at the time of the death of Andrew Diven, April 10, 1922, and bore interest at the rate of six per cent per annum.. So this item of the obligation drew interest forty-seven years (lacking two days); the interest thereon was $160.74 and the amount of it $217.74. The second year’s interest on the $950, payable April 12, 1876, was $57, became as principal, bore interest at six per cent per annum for forty-six years (lacking two days); the interest thereon was $157.32 and the amount of it was $214.32. In like manner, each year’s interest on the $950 became as principal and thus became a separate item of the obligation which bore interest from that time until the death of Andrew Diven, at the rate of six per cent per annum. Computing each of these, the total, including the principal debt, due April 10, 1922, was $7,542.56.
The confusion of reasoning arises from treating the instrument purely as a promissory note, and attempting to apply to it rules of law specifically applicable to such notes. The parties themselves were not content to call this a promissory note — to them it was more than that, it was a. “Promissory Note and Contract,” and is signed not only by the promissor, but by the then living promisee. If we lay aside the “note” idea, and endeavor to ascertain from the entire document — title, obligation and explanatory memorandum— the meaning of the parties, and in doing so remember they were husband and wife, we have no difficulty reaching the conclusion above stated.
Appellee suggests in his argument that Sarah J. Diven having died intestate during the life of Andrew Diven, he, as one of her heirs, inherited a one-half interest in this “note”; hence, his estate should now be charged with one-half only of the amount found to be due upon the obligation. There is no merit in this contention; it over*124looks the agreement of the parties, which was to pay, at the death of Andrew Diven, to Sarah J. Diven, or to her heirs. It was an obligation to pay to A in one contingency — and that failing, to pay to B. Sarah's interest in this obligation was contingent; she was to be paid only in the event she survived Andrew, hence it was not a part of her estate which passed to her heirs at the time of her death.
The cause should be reversed with directions to allow appellant’s claim in the sum of $7,542.56, with interest thereon at six per cent per annum since April 10, 1922.